For other phases of this litigation, see Griley v. Marion Mortgage Company, 132 Fla. 299, 182 So. 297. This appeal is from a decree overruling a motion to dismiss the bill of complaint seeking primarily a declaratory judgment determining the owners of certain trust certificates or bonds, setting up the powers of Rackley as trustee thereof and fixing such compensation as may be allowed him for services and attorneys' fees in the execution of the trust.
We have examined the record and the briefs and think the facts are such as bring it within the law authorizing declaratory judgments. Sheldon v. Powell, 99 Fla. 782, 128 So. 858. It is not made to appear that error was committed in overruling the motion to dismiss. The judgment below is therefore affirmed.
Affirmed. *Page 830 
TERRELL, C.J., and WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents.